Case 3:20-cv-02848-S-BN Document5 Filed 11/10/20 Page1lof2 PagelD 14

United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
DEMARCUS KENARD JOE, §
TDCI No. 1047716 §
v. : No. 3:20-cv-2848-S
DIRECTOR, TDCJ-CID :

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION OF
THE UNITED STATES MAGISTRATE
JUDGE AND DENYING A CERTIFICATE OF APPEALABILITY

The United States Magistrate Judge made findings, conclusions, and a recommendation in
this case. No objections were filed. The District Court reviewed the proposed findings,
conclusions, and recommendation for plain error. Finding none, the Court ACCEPTS the Findings,
Conclusions, and Recommendation of the United States Magistrate Judge.

Considering the record in this case and pursuant to Federal Rule of Appellate Procedure
22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c),
the Court DENIES a certificate of appealability. The Court adopts and incorporates by reference
the Magistrate Judge’s Findings, Conclusions, and Recommendation filed in this case in support
of its finding that Petitioner has failed to show that reasonable jurists would find “it debatable
whether the petition states a valid claim of the denial of a constitutional right” or “debatable
whether [this Court] was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484

(2000).!

 

1 Rule 11 of the Rules Governing §§ 2254 and 2255 Cases, as amended effective on December 1, 2009,
reads as follows:

(a) Certificate of Appealability. The district court must issue or deny a certificate of appealability
when it enters a final order adverse to the applicant. Before entering the final order, the court may direct the parties to
submit arguments on whether a certificate should issue. If the court issues a certificate, the court must state the specific

1
Case 3:20-cv-02848-S-BN Document5 Filed 11/10/20 Page2of2 PagelD 15

But if Petitioner does elect to file a notice of appeal, he must also either pay the appellate
filing fee ($505.00) or move for leave to proceed in forma pauperis.
SO ORDERED.

SIGNED November 10, 2020.

 

UNITED STATES DISTRICT JUDGE

 

issue or issues that satisfy the showing required by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the parties
may not appeal the denial but may seck a certificate from the court of appeals under Federal Rule of Appellate
Procedure 22. A motion to reconsider a denial does not extend the time to appeal.

(b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order
entered under these rules. A timely notice of appeal must be filed even if the district court issues a certificate of
appealability.
